OPINION — AG — (1) METER DEPOSIT FUNDS OF MUNICIPALLY OWNED UTILITIES MAY BE INVESTED IN CERTIFICATES OF DEPOSIT IN SAVINGS AND LOAN INSTITUTIONS OR BANKS WHICH ARE COVERED BY ONE OF THE FEDERAL INSURANCE CORPORATIONS; (2) THAT THE INTEREST EARNED FROM THE INVESTMENTS OF SUCH METER DEPOSIT FUNDS MAY BE PLACED EITHER IN THE GENERAL FUND OF THE GOVERNMENT SUB DIVISION, IN THE SINKING FUND OF THE SUB DIVISION, OR IN THE METER DEPOSIT FUND FOR DISTRIBUTION THEREFROM. CITE: 11 O.S. 1971 10 [11-10], 11 O.S. 1977 Supp., 35-105 [11-35-105], 62 O.S. 1977 Supp., 348.1 [62-348.1] [62-348.1], 11 O.S. 1977 Supp., 35-106 [11-35-106] (GLENN MCLOGHLIN)